USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-1881                         JULIAN R. MCDERMOTT,                        and CAROL L. MCDERMOTT,                        Plaintiffs, Appellants,                                  v.                       UNITED STATES OF AMERICA,                         Defendant, Appellee.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                   FOR THE DISTRICT OF MASSACHUSETTS              [Hon. Patti B. Saris, U.S. District Judge]                         ____________________                                Before                         Selya, Circuit Judge,                      Cyr, Senior Circuit Judge,                      and Boudin, Circuit Judge.                         ____________________    Julian R. McDermott on brief pro se.         Loretta C. Argrett, Assistant Attorney General, Donald K. Stern,United States Attorney, Robert L. Baker, Attorney, Tax Division,Department of Justice, and David English Carmack, Attorney, TaxDivision, Department of Justice, on brief for appellee.                         ____________________                           March 18, 1998                                                         Per Curiam.  We have carefully reviewed the record and    briefs on appeal and affirm the judgment below.  The only issue  raised below, thus the only issue properly before us,   is    whether summary judgment was improper because the date on which    the appellant filed his 1987 tax return was in genuine dispute.     In response to the government's showing that the appellant had    no evidence that his return was filed on time, he was required    to adduce specific facts which could reasonably support a    decision in his favor.  Anderson v. Liberty Lobby, Inc. 477    U.S. 242, 248 (1986).  At a minimum, he would have had to show    that he timely and properly mailed his claim.  He did not    discharge this obligation.  Rogers v. Fair, 902 F.2d 140, 143    (1st Cir. 1990).        Affirmed.  Loc. R. 27.1.